MEMORANDUM **
Emma Ana Cabrera-Valadez petitions for review of a Board of Immigration Appeals’ (“BIA”) decision finding her removable under 8 U.S.C. § 1182(a)(6)(C)(ii) for falsely representing herself as a citizen of the United States.
Petitioner was ordered to show cause why the petition for review should not be summarily denied. In her response, petitioner admits that she falsely represented herself to being a United States citizen, as she admitted before the BIA, but asserts that she should be eligible for a waiver. The charge of inadmissibility under 8 U.S.C. § 1182(a)(6)(C)(ii), however, is not waivable. See Pichardo v. INS, 216 F.3d 1198, 1201 (9th Cir.2000). Accordingly, the petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.